Citation Nr: 0703512	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-00 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to additional education benefits under two or 
more education programs.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1987 to 
March 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision of the Department 
of Veterans Affairs (VA) Education Center in Muskogee, 
Oklahoma.

The veteran appeared and testified at a Travel Board hearing 
held before the undersigned Veterans Law Judge in May 2005.  
At the hearing, the veteran stated that she had finished her 
degree, and what she was really seeking was not to have to 
pay back the $4,788.33 overpayment that was created by the 
payment of benefits in excess of 48 months.  Additionally in 
July 2005, the Board received a statement from the veteran 
indicating that she wishes to make a claim for repayment of 
the monies withheld by VA for the erroneous overpayment of GI 
Benefits.  The Board finds that these statements constitute a 
claim for waiver of recovery of the overpayment of education 
benefits under Chapter 30.  However, since this claim has not 
been previously addressed by the RO, the Board does not have 
jurisdiction to decide this claim.  It is therefore REFERRED 
to the RO for appropriate action.


FINDING OF FACT

The veteran received an aggregate period of assistance under 
Chapters 30 and 31 in excess of 48 months.  


CONCLUSION OF LAW

Entitlement to education benefits in excess of 48 months is 
not warranted.  38 U.S.C.A. § 3013, 3105, 3695 (West 2002); 
38 C.F.R. § 21.70, 21.78, 21.4020, 21.7072 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The record reflects that the veteran was discharged from 
service on March 11, 1994.  She applied for and received 
education benefits under Chapter 30 for the period of April 
4, 1994 through August 7, 1994.  In addition, during this 
period of time she was being evaluated for a vocational 
rehabilitation program under Chapter 31.  In May of 1994, she 
was found eligible and a program of vocational rehabilitation 
was established for the veteran to obtain a B.A. in 
Communication Disorders.  The record shows that her Chapter 
31 benefits became effective on August 15, 1994.  Although in 
a Counseling Record - Narrative Report dated May 26, 1994 it 
was acknowledged that the veteran had used about 3 months of 
Chapter 30 benefits already in pursuit of this educational 
goal, it appears that the prior usage of Chapter 30 benefits 
was not considered when beginning the count down of her 
Chapter 31 entitlement since the count down was started from 
48 months.   

The record shows that the veteran became very ill due to her 
service-connected disability of ulcerative colitis in October 
1995 and was hospitalized from October 13, 1995 through 
October 28, 1995.  She was withdrawn from school effective 
September 18, 1995.  VA granted her a 30-day leave from 
October 12 to November 11, 1995 for which she was paid 
assistance.  She reentered school on January 8, 1996 and 
completed the education portion of her vocational 
rehabilitation program on December 13, 1997.  At the time 
that she completed her program, the evidence shows she had 9 
months and 27 days remaining of Chapter 31 benefits.  The 
record does show that the veteran's benefits were adjusted to 
account for her illness in the Fall of 1995.  Thus the 
veteran did not receive benefits for the period of November 
12, 1995 to January 7, 1996.

In March 2002, the veteran reapplied for Chapter 31 
(vocational rehabilitation) benefits.  She underwent a 
counseling session in June 2002.  As shown on a Counseling 
Record - Narrative Report dated July 29, 2002, she was still 
working in the social work field at that time although she 
had changed jobs.  She indicated to the Counselor that she 
felt the job was "too stressful" and instead she wanted to 
"go into a business field."  The veteran was told that she 
would need to provide evidence that her present job was 
aggravating her service-connected disabilities by bringing in 
a letter from her employer regarding the amount of time lost 
due to her disabilities.  She was also advised that she 
needed to speak with a Disabled Veterans Outreach Program 
(DVOP) counselor to discuss whether or not a business degree 
would enable her to find employment in her area.  In July 
2002, the veteran called the counselor and cancelled her 
follow up appointment.  The record indicates that the veteran 
was advised by the DVOP counselor to remain in the social 
work field, and she had decided to look for other employment 
in that area and return to school to obtain an MSW.  The 
counselor noted that the veteran had a few months remaining 
of her GI Bill and the veteran said she "could start with 
that."  The veteran was then advised that her 
Counseling/Evaluation/Rehabilitation (CER) file would be 
closed and returned to the inactive file.  She was notified 
of this by letter dated July 29, 2002.

It appears that the veteran was awarded Chapter 30 (GI Bill) 
education benefits commencing on August 19, 2002.  In 
February 2004, the veteran requested an extension of her 
delimiting date, which was initially set for March 2004.  
Although in a May 2004 decision, it was found that the 
veteran qualified for an extension of her delimiting date, 
she was notified in the cover letter that her request was 
denied because she had received educational benefits under 
two programs for a period in excess of the maximum 
entitlement allowable, which is 48 months.  The veteran 
appealed that decision and that is the issue presently before 
the Board.

Laws and Regulations

Generally an individual entitled to basic educational 
assistance under Chapter 30 is entitled to 36 months of 
educational assistance benefits.  38 U.S.C.A. § 3013(a)(1) 
(West 2002); 38 C.F.R. § 21.7072 (2006).  Individuals 
entitled to vocational rehabilitation under Chapter 31 are 
entitled to 48 months of educational assistance unless the 
Secretary of VA determines, under certain circumstances, that 
an extension of such period is necessary to enable a veteran 
to achieve a vocational goal.  38 U.S.C.A. § 3105 (West 
2002); 38 C.F.R. § 21.70, 21.78 (2006).
Although an individual may be entitled to benefits under 
various education programs, there is a limit, however, as to 
the total aggregate period for which any person may received 
educational assistance under two or more educational 
programs.  The statutes and regulations limit such 
educational assistance to no more than 48 months.  38 
U.S.C.A. § 3695 (West 2002); 38 C.F.R. § 21.4020 (2006).  
These sections of the statutes and regulations furthermore 
provide specifically that no person may receive assistance 
under Chapter 31 in combination with assistance under any 
other enumerated educational programs in excess of 48 months 
unless the Secretary of VA determines that additional months 
of benefits under Chapter 31 are necessary to accomplish the 
purpose of a rehabilitation program in the individual case.  
38 U.S.C.A. § 3695(b) (West 2002); 38 C.F.R. § 21.4020(b) 
(2006).

Analysis

The facts do not appear to be in dispute.  Prior to entering 
into her second period of schooling in August 2002, the 
veteran had used 4 months and 3 days of Chapter 30 benefits 
and 38 months and 3 days of Chapter 31 benefits for a total 
of 42 months and 6 days.  Thus under the law, the veteran was 
only entitled to 5 months and 24 days of Chapter 30 benefits 
for her second period of education which commenced on August 
19, 2002.  The record shows, however, that the veteran 
received payment of Chapter 30 benefits from August 19, 2002 
to January 9, 2004, which is clearly in excess of the 5 
months and 24 days of Chapter 30 benefits to which she was 
entitled.

There is no provision in the law for granting the veteran any 
education benefits in excess of 48 months for the receipt of 
Chapter 30 benefits.  The law only provides the possibility 
of an extension if the veteran was receiving Chapter 31 
benefits for her second period of education, which she 
clearly was not.  

The Board is sympathetic to the veteran and the fact that it 
appears she was initially incorrectly advised of the number 
of months she was entitled to Chapter 30 benefits for her 
second period of education.  The law, however, prohibits the 
veteran from entitlement to a total aggregate of educational 
assistance under two or more programs, including Chapters 30 
and 31, in excess of 48 months unless otherwise permitted by 
some exception, which is not the case here.  The Board is 
bound by the laws and regulations applicable to the benefit 
sought.  See 38 C.F.R. § 19.5 (2006).   The veteran's appeal 
must, therefore, be denied.

In reaching this decision, the Board is aware of the 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) which address VA's notice and duty to 
assist obligations with respect veteran's applying for VA 
benefits.  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  First, VA has a duty to notify the 
claimant and his/her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

However, these provisions are inapplicable to claims such as 
the one decided herein.  See Barger v. Principi, 16 Vet. App. 
132 (2002).  In Barger, the Court held that these provisions 
are not applicable to certain cases, as where the matter at 
issue was not found in Chapter 51, of Title 38, United States 
Code.  Here as well, the benefit at issue is not found in 
Chapter 51, rather, it is found in Chapter 30 and 31.

Furthermore, in the present case, since the underlying facts 
are not in dispute, and as discussed above, the law as 
applied to those facts requires the result reached in this 
decision, the requirement for strict compliance with the 
notice and duty to assist provisions is removed. VAOPGCPREC 
5-2004 (June 23, 2004).  


ORDER

Entitlement to additional education benefits under two or 
more education programs is denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


